Case: 19-10429      Document: 00515274647         Page: 1    Date Filed: 01/16/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals

                                    No. 19-10429
                                                                                Fifth Circuit

                                                                              FILED
                                  Summary Calendar                     January 16, 2020
                                                                         Lyle W. Cayce
UNITED STATES OF AMERICA,                                                     Clerk


                                                 Plaintiff-Appellee

v.

JEREMIAH LEE GUERRA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 5:18-CR-103-1


Before KING, DENNIS, and WILLETT, Circuit Judges.
PER CURIAM: *
       Jeremiah Lee Guerra challenges the 175-month sentence imposed
following his guilty plea conviction for possession with intent to distribute
50 grams or more of methamphetamine (actual).                    He contends that his
sentence is procedurally unreasonable because the district court did not
adequately explain its reasons for rejecting his arguments for a sentence at the
low end of the applicable advisory guidelines range of 140 to 175 months.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-10429     Document: 00515274647     Page: 2   Date Filed: 01/16/2020


                                  No. 19-10429

      Because Guerra did not object to the sufficiency of the district court’s
reasons for the sentence it imposed, our review is for plain error. See United
States v. Mondragon-Santiago, 564 F.3d 357, 361 (5th Cir. 2009).              For
sentences within the guidelines range, little explanation is necessary; however,
when parties present nonfrivolous or legitimate reasons for imposing a
different sentence, “the judge will normally go further and explain why he has
rejected those arguments.” Rita v. United States, 551 U.S. 338, 356-57 (2007).
      Here, the district court did not plainly err with respect to the sufficiency
of its explanation for the sentence it imposed. The record reflects that the court
considered Guerra’s arguments for a sentence at the low end of the guidelines
range based on his assertion that the methamphetamine coming from Mexico
was very cheap, very pure, and very much available, which he asserted was
not the case when the Guidelines were written. When imposing the 175-month
sentence, the court expressly noted that its sentence “does adequately address
the sentencing objectives of punishment and deterrence.” Thus, the record
reflects that the court considered all the evidence and arguments but simply
found the circumstances insufficient to warrant a lesser sentence in light of the
Guidelines and the 18 U.S.C. § 3553(a) factors. See Rita, 551 U.S. at 358-59.
The district court’s failure to give additional reasons does not constitute clear
or obvious error. See id.; Puckett v. United States, 556 U.S. 129, 135 (2009). In
addition, to show that the purported failure to give adequate reasons affected
his substantial rights, Guerra must show that it affected the outcome, i.e., that
further explanation would have resulted in a lesser sentence. See United
States v. Martinez, 872 F.3d 293, 303 (5th Cir. 2017); Mondragon-Santiago,
564 F.3d at 364-65. He makes no such showing.
      AFFIRMED.




                                        2